Title: To George Washington from Nathaniel Barber, Jr., 1 May 1793
From: Barber, Nathaniel Jr.
To: Washington, George



May it please Your Excellency,
St Croix [Virgin Islands]May 1. 1793

It is with much pain & reluctance, that I trouble a Gentleman of your high Station & amiable Character. At this time, cruel necessity obliges me to do it, & I hope you will excuse me. I was in the Public service as Commissary of Military Stores, & Station’d in Boston from the time the British evacuated that Town, to the 16 of April 1781. My resignation was Accepted by Congress the 5 of March. It was made known to me the 28, & I finished delivering the Stores which remaind in my care the 16 of April. I have pay & rations due to me for the last 3 mo. & 16 ds. of my service, & am in very great want of it—I was unfortunate at home, for which reason, I came to this Country & have resided here near Seven years—I have also been unfortunate here—I have a Wife & Family, & am in the utmost distress—I wrote General Knox so, last November, & enclosed him a petition to Congress—The time was, when General Knox very frequently wrote me, often thankd me for my good conduct, & beg’d me to continue in the service—In one of his letters to me, he says, “I have shewn your letter to His Excellency, & He is much pleased with it—Go on Sir, in the great matters committed to your charge, & while you support the good character, which you have already obtain’d, provided I have any influence, your interest shall be attended to.”
Now he neglects me—It is no great that is due to me, I know, but small as it is, I can with truth inform your Excellency, that it would revive my spirits, for I am really in want. I have the honour to be with the greatest esteem, Your Excellency’s, Most Obedient & very humble Servant

Nat. Barber

